Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-7, 9-17, 19 and 20 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a signal transceiving method including transmitting a digital signal from the first signal transceiver terminal to the second signal transceiver terminal; in response to detection of a first signal edge, starting counting of a first time slot by the second signal transceiver terminal; and based on a count of at least one signal edge detected during the first time slot, judging the digital signal as being logic “0” or logic “1” by the second signal transceiver terminal.

The Applicants independent claim 1 recites, inter alia a  signal transceiving system including: a first signal transceiver terminal; and a second signal transceiver terminal wired coupled to the first signal transceiver terminal; wherein the first signal transceiver terminal transmits a digital signal to the second signal transceiver terminal; 
in response to detection of a first signal edge, the second signal transceiver terminal starts counting of a first time slot; and based on a count of at least one signal edge detected during the first time slot, the second signal transceiver terminal judges the digital signal as being logic "0" or logic "1"; 
and 
; 
and wherein the second signal transceiver terminal includes an input/output pin group and at least two buffer groups, a plurality of digital signals received via the input/output pin groups and determined by the second signal transceiver terminal being alternatively written into and read from the buffer groups.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 1 and 11 prior art May et al .[ US 20110115537 A1] discloses in para  [0034] Fig. 2B,  Modulated output signal 227 transitions at 240 from low to high in response to digital data stream 209 and a rising edge of second clock signal 229. After digital data stream 209 transitions from high to low, modulated output signal 227 transitions from high to low at 242, which corresponds to a next rising edge of second clock signal 229 after digital data stream 209 has transitioned. Modulated output signal 227 again transitions from low to high at 244 and from high to low at 246, which transitions correspond to a value of digital data stream 209 when second clock signal 229 transitions from low to high. Modulated output signal 227 transitions again at 248, which transition corresponds to a value of digital data stream 209 and a rising edge of second clock signal 229.
 the prior art discloses in para Hiben et al. [US20100157959] discloses in para [0033] Fig. 2, after determining the delay in arrival of the first request ∆t, the controller determines (206) whether the delay in arrival ∆.t is greater than a threshold value. If the 
And prior art Koyama [US20070285246] discloses in para  [0078] Fig. 5, it is preferable that a wireless signal for supplying power to the power supply circuit 103 be supplied from a charger 303, not from a reader/writer 201. It is preferable that the wireless signal transmitted to the second antenna circuit 302 be a signal having a frequency different from that of the signal transmitted from the reader/writer 201 in order to avoid interference with the signal transmitted from the reader/writer 201.

However, prior arts of records does not disclose 

 wherein the second signal transceiver terminal includes an input/output pin group and at least two buffer groups, a plurality of digital signals received via the input/output pin groups and determined by the second signal transceiver terminal being alternatively written into and read from the buffer groups.

Therefore, the claims 1 and 11 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 11 are also allowed.

Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cho et al. [US 20200210079 A1] Power management integrated circuit chips, solid state driving including the same  and solid-state drive power mode control methods

Manohararaja et al.  [US 8565033 B1] Methods for calibrating memory interface circuitry
Lee et al. [US 20100182851 A1] Refresh control circuit and semiconductor memory device and memory system including the same

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413